Citation Nr: 1620061	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits based on service connection for a lung condition due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 1957.  He died in March 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case for further development in March 2013. 

The Veteran testified at a hearing before the undersigned in July 2011.  A transcript is of record. 

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran developed pulmonary asbestosis, represented by findings of chronic interstitial changes and calcified pleural plaques on diagnostic imaging, as a result of asbestos exposure during active service. 


CONCLUSION OF LAW

The criteria for accrued benefits based on service connection for pulmonary asbestosis, represented by findings of chronic interstitial changes and calcified pleural plaques on diagnostic imaging, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had a service connection claim for a "lung condition due to asbestos exposure" pending at the time of his death in March 2009.  The appellant timely submitted an application for accrued benefits in May 2009, and has established eligibility as the Veteran's surviving spouse.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although a determination has not been made by the agency of original jurisdiction as to the appellant's eligibility for substitution, as directed by the Board in its March 2013 remand, because the claim for accrued benefits has been granted, no prejudice exists.  See 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015).  For the following reasons, the Board finds that service connection for pulmonary asbestosis is established for accrued benefits purposes. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The RO determined in the August 2009 rating decision that the Veteran had asbestos exposure during service based on his military occupational specialties (MOS's), including as a pipefitter, aboard Navy ships, as shown in his service personnel records.  Cf. Veterans Benefits Administration (VBA) Manual M21-1, Part IV, Subpart ii, 1.I.3.c (listing MOS's and their probability of entailing asbestos exposure).  In-service asbestos exposure is established. 

An August 2007 VA treatment record reflects a physician's interpretation of a September 2006 chest X-ray as showing minimal fibrosis, both bases, and pleural thickening, both apices.  A December 2008 VA treatment record reflects that a September 2008 computerized tomography (CT) scan from a private facility was interpreted by a VA physician as showing chronic interstitial changes.  Calcific pleural plaques were most prominent on the right.  There was also nonspecific right posterior pleural thickening.  The physician noted that the calcific pleural plaques "may reflect previous asbestos exposure."  In the July 2009 VA examination report, the examiner noted that the above X-ray ray and CT scan findings showed "chronic interstitial changes and calcified pleural plaques most likely secondary to asbestos exposure."  The examiner concluded that "[i]t would certainly appear that the Veteran had developed pulmonary asbestosis as a result of his asbestos exposure during military service."  

Because the evidence shows in-service asbestos exposure and recent clinical findings of lung pathology-specifically interstitial changes and calcified pleural plaques-found to be secondary to asbestos exposure and diagnosed as "pulmonary asbestosis," and as there is no evidence that the Veteran had asbestos exposure outside of service, service connection is established.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a). 

The probative value of an August 2014 VA medical opinion concluding there was "no evidence found (from chest X-rays, CT's and bronchoscopy) to support the contention that the veteran had asbestosis [sic]" is discounted.  This statement is incorrect given the above findings of asbestosis based on X-rays and CT scans.  Moreover, this opinion focuses on the fact that the Veteran had also been diagnosed with emphysema and had a long-standing history of tobacco use, which the opinion finds was the cause of his emphysema; it does not address whether other pathology of the lung, such as the calcified plaques, represented an asbestos-related condition.  (The examiner states, "[S]moking is the most common cause of bullous emphysema and therefore would not support the contention that the veteran had asbestosis" (emphasis added).)  Accordingly, the probative value of this opinion is discounted to the extent it finds that the Veteran did not have asbestosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value).  At most, it places the evidence in relative equipoise.

Accordingly, resolving reasonable doubt, service connection for pulmonary asbestosis, represented by findings of chronic interstitial changes and calcified pleural plaques, is granted for accrued benefits purposes.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55



ORDER

Entitlement to accrued benefits based on service connection for pulmonary asbestosis, represented by findings of chronic interstitial changes and calcified pleural plaques, is granted.


REMAND

The claim for service connection for the cause of the Veteran's death must be remanded again for further development.  The Board sincerely regrets the delay, but such development is necessary to aid the Board in making an informed decision, and to ensure that the claim is afforded every consideration. 

A new VA medical opinion is necessary.  The August 2014 VA opinion was based on the incorrect premise that the Veteran did not have pulmonary asbestosis.  In light of the grant of service connection for this condition, a new VA opinion must be provided that addresses the issue of whether service-connected pulmonary asbestosis was a principal or contributory cause of death.  See 38 C.F.R. § 3.312 (2015).  In this regard, service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, even if unrelated to the primary cause.  Id.  Such contributory cause must be considered from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  When the service-connected condition affects a vital organ, debilitation may be assumed.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's service-connected pulmonary asbestosis, manifested by chronic interstitial changes and calcified pleural plaques, caused or contributed substantially or materially to his death, combined to cause death, and/or aided or lent assistance to the production of death.  A causal connection must be shown, but it need not be related to the principal cause.  In this regard, the examiner should consider whether there were resulting debilitating effects and general impairment of health due to pulmonary asbestosis to an extent that would render the Veteran materially less capable of resisting the effects of any other disease or injury primarily causing death. 

A complete explanation must be provided in support of the conclusion reached. 

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


